Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-10 are allowed.
 Yashiro et al. (US 2016/0085339) discloses a method of manufacturing an electronic device, the method comprising: providing an initial mesh substrate comprising first mesh lines extending in a first direction and parallel to each other in a second direction (see fig. 5, element 13), that intersects the first direction, and second mesh lines extending in the second direction and parallel to each other in the first direction (see fig. 12, the mesh lines of element 13), wherein the initial mesh substrate comprises a plurality of unit mesh patterns (see fig. 2, mesh lines of element 13), lines that cuts portions of the first and second mesh lines are defined in each of the unit mesh patterns (see fig. 7); cutting the first and second mesh lines along a boundary line connecting at least some of the cutting lines to form a plurality of sensing patterns (see fig. 16, the cuttings of layer 210); and forming an insulating layer on the plurality of sensing patterns (FIG. 19(a), the electrode layer 310 has a bridge portion 315 used to mutually connect the grid electrodes 322 included in the single second sensor electrode 321. The bridge portion 315 is insulated from the first sensor electrodes 311 and connected to the grid electrodes 322 of the second sensor electrodes 321 via the contact holes 316), wherein the cutting lines are imaginary lines corresponding to cut portions of the first and second mesh lines, and each of the imaginary lines extends in the first direction or 
Na et al. discloses fig. 9, discloses FIG. 9A, the initial mesh substrate IMS-1 is provided. The initial mesh substrate IMS-1 may include a plurality of unit mesh patterns UN20. The unit mesh patterns UN20 may be repeatedly and continuously arranged. One of the plurality of unit mesh patterns UN20 is represented by the reference designator UN20 in FIG. 9A. [0210] The unit mesh pattern UN20 may include a first sub-mesh pattern 10, a second sub-mesh pattern 20-1, and a third sub-mesh pattern 30-1. In the present embodiment, the unit mesh pattern UN20 may partially correspond to the unit mesh pattern UN-2 illustrated in FIG. 7A. [0211] The unit mesh pattern UN20 may correspond to the unit mesh pattern UN-2 of FIG. 7A, except for the areas in which the dummy cutting lines CT_D are defined in FIG. 7A. Thus, first cutting lines CT11 defined in the second sub-mesh pattern 20-1 of the unit mesh pattern UN20 may substantially correspond to the first cutting lines CT11_a, CT11_b, CT11_c, and CT11_d illustrated in FIG. 7B, and second cutting lines CT21 defined in the third sub-mesh pattern 30-1 may substantially correspond to the second cutting lines CT21_a, CT21_b, CT21_c, and CT21_d illustrated in 7B.
None of the references cited in record disclose or suggest a method of manufacturing an electronic device, the method comprising: providing an initial mesh substrate comprising first mesh lines extending in a first direction and parallel to each other in a second direction that intersects the first direction, and second mesh lines extending in the second direction and parallel to each other in the first direction, wherein the initial mesh substrate comprises a plurality of unit mesh patterns, and a plurality of cutting lines that cuts portions of the first and second mesh lines .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VAN N CHOW/Primary Examiner, Art Unit 2623